FILED
                             NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEXANDRU ALOIS CSIKI, a.k.a. Alois              No. 11-72845
Alexandru Csiki,
                                                 Agency No. A072-517-159
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Alexandru Alois Csiki, a native and citizen of Romania, petitions for review

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s determination that in light of

current country conditions in Romania, Csiki failed to show it is more likely than

not he would be tortured if he returned there. See Sowe v. Mukasey, 538 F.3d

1281, 1288-89 (9th Cir. 2008) (upholding agency’s finding that petitioner would

not be tortured because country conditions have changed). Csiki’s contention that

the BIA failed to consider country conditions in Romania is contradicted by the

BIA’s statement that “the evidence of record indicates that torture sometimes

occurs in Romania” and its reference to other “documentary evidence.” Csiki’s

contention that the BIA did not adequately consider the harm he suffered in the

early 1990’s has no bearing on the BIA’s dispositive finding regarding changed

country conditions.

      PETITION FOR REVIEW DENIED.




                                          2                                     11-72845